Judgment, Supreme *536Court, Bronx County (Ira Globerman, J.), rendered April 2, 2002, convicting defendant, upon his plea of guilty, of criminal contempt in the first degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant knowingly and intelligently waived his right to appeal, and this waiver encompassed his excessive sentence claim (see People v Hidalgo, 91 NY2d 733 [1998]). Therefore, defendant “elect [ed] to. foreclose review of [his] negotiated sentence” (People v Seaberg, 74 NY2d 1, 10 [1989]). In any event, were we to find that defendant did not validly waive his right to appeal, we would perceive no basis for reducing the sentence. Concur — Saxe, J.P., Sullivan, Williams, Lerner and Friedman, JJ.